DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 16 and 20-38 are pending. 

Claim Objections
Claims 23, 27-28 and 34-35 are objected to because of the following informalities:  
The term “PRG4” in claims 23, 27 and 34 is duplicated in each claim.  
Claims 28 and 35 disclose species of the period. There is “or” missing in front of “about 11 days to about 15 days”.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 6/9/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL document (CF7: Stenberg et al.: poster presentation) does not have proper information of publication date. The NPL document is lined through. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 25 and 32 disclose a step of screening the differentiated pluripotent stem cell-derived clonal embryonic progenitor cell line for the expression of UCP1. These claims are directed to a method of producing brown adipocytes by differentiating the embryonic progenitor cell line in the presence of PPAR agonist. The claims disclose two steps: (a) differentiating the embryonic progenitor cell line in the presence of a PPAR agonist; and (b) screening the differentiated embryonic progenitor cell line for UCP1 expression. There is no recovery step directed to actual production of the brown adipocytes, rather the claims are directed to screening for UCP1 expression. It is not clear if applicant intends to claim a screening method or a production method. Clarification is required. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,16 and 20-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose the clonal embryonic progenitor cell lines defined with their positive and negative expression of specific markers. Claims 22 and 23 disclose multiple markers wherein one or more of these markers are expressed or not expressed in the embryonic progenitor cells expressing DLK1; claims 26 and 27 disclose multiple 
Since there are multiple species of markers expressed or not expressed in the cell line, and claims require to select one or more markers from these species, there would be extremely high number of combinations of markers encompassed in the claims. 
The instant specification discloses examples of the cell lines: NP88 SM (para. 18); NPCC SM19 (para. 19); NPCC SM36 (para. 20); NPCC SM28 (para. 21); NPCC SM31 (para. 22); NP111 SM, NP77 EN, NP80 EN, and NP85 EN (para. 23); NPCC SM23 (para. 24); NPCC SM27 (para. 25); NP78 EN (para. 26); SK1 (para. 27); NP92 SM (para. 28); NP91 SM (para. 29); NP93 SM (para. 30); and NP113 SM (para. 31).
Table 1 of the instant specification discloses various markers and their expression in different cell lines. Each cell line has its unique expression profile, and they are not the same cells. Thus, each cell line represents each species in the genus of the instant invention. While there are 18 different cell lines, however, each cell line is a species different from another species, and thus, 18 examples are not considered representing the entire genus as claimed.
For example, one species encompassed by the claimed genus includes a cell line that express all of DLK1, HOXA2, ZIC2, HOXB2 and HOXA5. However, none of the cell lines listed in Table 1 expresses all of these markers.

It is highly unpredictable to generate a specific cell line with a specific combination of marker expression as claimed, especially the number of combination as claimed is enormously large. It is understood that one skilled in the art would not be able to specifically produce cells or cell lines with a specific combination of marker as claimed since the marker expression profile is inherent to the cells or cell lines obtained by screening a pool of different cell lines. Thus, it is construed that generation of a cell line with each specific combination of markers as claimed cannot be controlled as desired. According to the instant specification, the disclosed cell lines were identified by screening (para. 224 of the instant specification), rather than generating a cell line with a specific expression profile. It might be possible to identify/screen cell lines that possess a specific combination of claimed positive and negative expression profile that belongs to the genus of cell lines as claimed, however, with the limited number of the examples of the cell lines, and highly unpredictable nature of screening cell lines with a specific marker profile, it is the Examiner’s position that the instant specification does not sufficiently provide written description that applicant had a possession of the entire genus of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 16 and 20-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 2014/0178988; IDS ref.) in view of West et al. (WO2011/150105; IDS ref.; “West105” hereinafter), Cowan et al. (US2015/0004144), Ohno et al. (2012, Cell Metab.) and Elabd et al. (2009, Stem Cells; IDS ref.)
	West et al. teach clonal human embryonic progenitor (hEP) cell lines derived from primordial stem cells including hES cells and the clonal embryonic progenitor cell lines of West et al. include those expressing DLK1 (claim 1), HOXA2 (claim 25) or ZIC2 (claim 32) (paras. 89-117 and 124). 
	West et al. teach that a progeny of the progenitor cell line that express one or more gene markers of brown adipocytes (para. 158).
	West et al. do not teach the differentiation of the hEP cell lines to produce brown adipocytes in the presence of a PPAR agonist or the PPAR agonist being rosiglitazone (claims 20, 29 and 36).
	West105 teach the differentiation (adipogenesis) of clonal embryonic progenitor cell lines using rosiglitazone for 3 days (see p.127, Adipogenesis Protocol 2).
	Cowan et al. teach that hPSCs are differentiated to mesenchymal progenitor cells (MPCs), and the MPCs are differentiated into UCP1 positive brown adipocytes in the presence of adipogenic differentiation medium comprising rosiglitazone  along with inducible expression of PPARG2 and CEBPB and/or PRDM16 (Example 2; para. 316). Cowan et al. teach that when the cells were treated with rosiglitazone alone without 
	Ohno et al. teach that PPAR agonists including rosiglitazone induce a white-to-brown fat conversion through stabilization of PRDM16 protein (see entire document; Abstract).
	Elabd et al. teach that human multipotent adipose-derived stem (hMADS) cells are differentiated into brown adipocyte when treated for a long term (up to 16 days) with rosiglitazone (entire document; Fig. 2). 
	Based on the teachings of West105, Cowan et al., Ohno et al. and Elabd et al., it would have been obvious to a person skilled in the art to use rosiglitazone, a PPAR agonist, for differentiating the clonal embryonic progenitor cells of West et al. into brown adipocytes with a reasonable expectation of success. This is because the prior art recognize that rosiglitazone is an adipogenic factor, and rosiglitazone is capable of converting white adipocytes to brown adipocytes, and thus, one skilled in the art would recognize the role of rosiglitazone in inducing embryonic progenitor cells to adipocytes according to West105, and converting white adipocytes to brown adipocytes according to Ohno et al. and Elabd et al.
	Regarding claims 16, 28 and 35 directed to the period of time sufficient for commitment of the cells to a brown adipocyte lineage, the cited references teach various culturing durations with rosiglitazone, however, they do not teach the duration for embryonic progenitor cells of West et al. However, it would have been obvious to a 
Regarding claims 21, 30 and 37 directed to additional marker analysis for brown adipocytes including FABP4 and ADIPOQ, Cowan et al. teach that white or brown adipocyte markers include FABP4 and ADIPOQ along with UCP1 (para. 25) and performed RT-PCR assay for analysis of hPSC-derived white or brown adipocytes (para. 25). Furthermore, Ohno et al. teach that fabp4 is an adipogenic marker gene, and a target of PPAR (p.5), and mRNA levels of fabp4 were measured along with ucp1 (Fig. 3). Therefore, it would have been obvious to a person skilled in the art to use additional adipogenic marker, FABP4 and/or ADIPOQ, and measure its expression along with UCP1 in the method of differentiating brown adipocytes from embryonic progenitor cells with a reasonable expectation of success.
Regarding claims 22, 26 and 33, West et al. teach one progenitor cell line that express DLK1, ZIC2 and HOXA2 (para. 89).
Regarding claim 23 directed to the cell line expressing DLK1 but not expressing one or more of the markers listed, West et al. do not teach a cell line expressing DLK1 further expressing any one or more of the listed markers. 
West105 teach cell lines of EN7, EN13Biolb, EN13Bio2c and EN13Bio3c and they are positive for DLK1 but are negative for HOXA5 (Table 1 at p.62); the cell line MEL2 and X7SM0032 are positive for DLK1 but negative for HOXA5 or ZIC1 (p.31); the cell line EN11 and W10 are positive for DLK1 but negative for ZIC 1 (Table 1 at p.62). These cell lines would meet the limitation of claim 23.

Regarding claims 24, 31 and 38 directed to the number of passages, West et al. teach that the progenitor cells and cell lines are passaged 1-100 times (para. 85).
	Regarding claim 27, West et al. teach a cell line expressing HOXA2 but not NEFM (para. 93).Regarding claim 34, West et al. teach a cell line expressing ZIC2 but not HOXA2 (paras. 91 and 114) or NEFM (para. 93).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

	The following reference is not cited in the claim rejections but is a relevant prior art.
	Nedergaard et al. PPAR in the control of brown adipocyte differentiation. Biochimica et Biophysica Acta 1740 (2005) 293–304.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632